Citation Nr: 0111744	
Decision Date: 04/23/01    Archive Date: 05/01/01

DOCKET NO.  00-16 286A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for schizoaffective 
disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Counsel






INTRODUCTION

The veteran served on active duty from October 1967 to August 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in May 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

The RO and the veteran are advised that contentions in 
correspondence dated in June 2000 might reasonably give rise 
to a claim for a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
Specifically, the veteran has contended that he has 
experienced a repeated inability to maintain employment which 
is due to his psychiatric disability.  The matter of 
clarification of whether the veteran intended to file a TDIU 
claim is referred to the attention of the RO, the veteran, 
and his representative for appropriate action. 

The Board further notes that in a May 2000 RO rating decision 
and in a July 2000 statement of the case, the RO declined to 
adjudicate a September 1999 claim for service connection for 
post-traumatic stress disorder (PTSD) on the ground that the 
veteran "is presently service connected for a psychiatric 
condition, schizoaffective disorder (which was previously 
identified as bipolar disorder and schizophrenia, paranoid 
type) and consideration of another psychiatric condition 
would violate current regulations."  It appears to the Board 
that the RO presumably meant that even if the veteran were 
diagnosed with PTSD and that disability was service 
connected, the same general formula for rating mental 
disorders would govern the evaluation.  Moreover, there is no 
indication that the RO has attempted to distinguish away as 
nonservice connected any manifestation of an acquired 
psychiatric disability at this time in assigning the current 
award.  In the interest of due process, however, the Board 
believes the veteran and his representative should be made 
explicitly aware of the regulations to which the RO is 
referring and how they are applied in making such a 
determination.  This matter is referred to the RO for 
appropriate action.


FINDING OF FACT

The veteran does not have occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect;  circumstantial, 
circumlocutory, or stereotyped speech;  panic attacks more 
than once a week;  difficulty in understanding complex 
commands;  impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks);  impaired judgment;  impaired abstract 
thinking;  disturbances of motivation and mood;  difficulty 
in establishing and maintaining effective work and social 
relationships.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for schizoaffective disorder are not met.  38 U.S.C.A. § 1155 
(West 1991);  38 C.F.R. §§ 3.321(b), 4.130, Diagnostic Code  
9211 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The veteran contends that his current service-connected 
psychiatric disorder warrants a disability rating in excess 
of 30 percent.  He experienced a severe schizophrenic 
reaction during his period of service and has been followed 
for this disability by VA.  He contends that recently he has 
had difficulty maintaining employment, to include changing 
jobs 6 times in the recent past, as a result of his service-
connected psychiatric disability. 

VA records of treatment in March 1999 describe the veteran's 
mood as stable.  He was noted to be working as an office 
manager for an insurance office.  He was also working on 
writings and attempting to have them published.  He was 
cooperative, verbally logical and coherent, animated, and 
euthymic.  The assessment was bipolar disorder in remission, 
with history of polysubstance abuse in reemission.  He was 
prescribed medication. 

VA records of treatment in July 1999 for an unrelated 
condition reflect that he remained on medications.  VA 
records of treatment in August 1999 reveal that the veteran's 
mood was stable.  He had left his job as an insurance agent 
and had begun work as a car salesman.  He had left his first 
car sales position because it was too stressful, and was now 
selling another make of car.  He was still trying to get a 
book published.  His sleep was noted to be from 1:30 A.M. or 
2 A.M., to 8 A.M. or 9 A.M., with naps, and difficulty 
falling asleep initially.  Upon mental status examination, he 
was cooperative, slightly tense, logical and coherent, with 
no suicidal or homicidal ideation expressed.  The diagnosis 
was bipolar disorder, in remission, and polysubstance abuse, 
in remission. 

VA records of treatment in January 2000 indicate that the 
veteran was not working currently.  He was noted to be 
applying for an increased rating for his service-connected 
psychiatric condition with the help of his veterans service 
organization.  Psychiatric history was noted to be unclear, 
as no records were available from current providers.  The 
veteran gave a history of polysubstance abuse beginning in 
Vietnam, recalled very stressful incidents during his period 
of service in Vietnam, and described his emotions and 
"stone-cold shut down."  He also gave an inservice history 
of coming across a dead GI who had hung himself, prior to 
being stationed in Vietnam.  (The Board notes parenthetically 
that the veteran's claim for service connection for PTSD is 
addressed in the INTRODUCTION portion of this action.)  The 
veteran was noted to have had 5 jobs in the past year.  He 
said he quit being an insurance agent when he lost numerous 
clients, due to State law changes.  He felt he hadn't been a 
good fit for subsequent jobs, such as car sales and 
telemarketing.  Upon mental status examination, he was 
cooperative, logical and coherent, used humor, smiled, and 
expressed no suicidal or homicidal ideation.  The impression 
was history of polysubstance abuse, in remission;  and 
history of psychosis, not otherwise specified.

During an April 19, 2000, for-fee VA examination, the veteran 
was noted to be living with his wife and sons.  With regard 
to his current level of functioning, he was noted to read two 
hours per day and watch television two hours per day.  He 
used the internet one hour per day.  He visited with 
relatives multiple times per month.  He attended support 
group meetings three times per week.  He was working on a 
full-time basis as a life insurance salesman.  He was able to 
drive and leave the house independently.  He dressed and 
bathed himself.  He shopped on an as-needed basis and knew 
how to handle money.

In terms of his attitude and behavior, the veteran was well 
developed and well nourished.  He was cooperative during the 
examination.  His speech was of regular rate and rhythm.  He 
had a normal tone and pressure of the voice.  His body 
movements were normal and without dyskinesia.  His eye 
contact was good and he was able to establish rapport with 
the examiner.  

With regard to intellectual functioning and sensorium, the 
veteran was alert and oriented in all four spheres including 
the place, time, person and reason for the examination.  
Long-term memory was intact.  He recalled relevant personal 
information.  He was able to recall three out of three 
objects at three minutes.  He was able to recall what was 
eaten the previous day.  He knew his phone number and 
address.  

With respect to concentration, his digit span was five 
forwards and five in the reverse.  He could do serial sevens 
appropriately.  He could perform simple addition, 
subtraction, multiplication and division appropriately.  He 
knew how much change he would receive if he were to buy two 
oranges at 50 cents each and pay with a dollar.  He was able 
to spell the word "world" forwards and backward.  He was 
able to follow a simple three-step command.

With regard to abstract thinking, he knew the similarity 
between an apple and an orange and knew the similarity 
between a table and a chair.  He was able to correctly 
interpret the proverbs "two heads are better than one" and 
"don't cry over spilled milk."  Regarding his insight and 
judgment, he stated that if he were the first one to see a 
house catch fire he would "get out of the house," and if he 
were to find an envelope on the ground that was addressed and 
stamped, he would return it.  As to fund of knowledge, he 
knew the past presidents back to Ronald Reagan.  He knew that 
the capital of the United States was Washington, D.C., and 
knew the approximate dates of World War II.  He knew the 
names of Boris Yeltsin and Saddam Hussein.

The veteran's mood was euthymic.  His affect was full.  He 
denied homicidal or suicidal ideation.  His speech was of 
regular rate and rhythm.  There was no evidence of 
psychomotor retardation or agitation.  There was no evidence 
of loosening of associations.  He did not demonstrate any 
tangentiality.  There was no evidence of intrusive paranoia 
or delusions.  He did not appear to be responding to, nor was 
there evidence of, immediate auditory or visual 
hallucinations.  He did not appear to be responding to ideas 
of reference, thought broadcasting, thought insertion or 
thought withdrawal.  There was no evidence of any flight of 
ideas.    

In a section addressing specific VA criteria, the examiner 
noted that the veteran complained of concentration 
impairment, losing track of conversations two to three times 
per week.  He denied delusions or hallucinations.  He 
reported social isolation and irritability.  He denied 
suicidal or homicidal ideation.  He was able to maintain 
normal hygiene.  He was alert and oriented to person, place 
and time.  He complained of poor short-term memory per 
history of present illness.  There was no obsessive or 
ritualistic behavior that interfered with routine activities.  
The rate and flow of his speech was relevant and logical.  
There were no obscure speech patterns.  He denied panic 
attacks.  He denied depression and anxiety.  He reported 
hypomania occurring every two weeks, contributing to impulse 
dyscontrol and irritability.  He complained of chronic 
difficulty falling and staying asleep due to racing thoughts 
occurring at least two to three times per week, contributing 
to poor energy the following day.  

The examiner's diagnoses were schizoaffective disorder, 
alcohol abuse in remission, and polysubstance abuse in 
remission.  Psychosocial stressors were evaluated as 
moderate.  Current global assessment of functioning was 
evaluated as 60, and global assessment of functioning over 
the past year was evaluated as 60.  

In his assessment, the examiner elaborated that although the 
current VA diagnosis was schizophrenia, he believed that the 
actual diagnosis which would most accurately reflect both the 
veteran's history of psychosis as well as his mood 
instability was schizoaffective disorder.  The examiner noted 
that the veteran had been free of major psychotic symptoms 
since 1976.  However, he continued to complain of mood 
instability, experiencing hypomanic symptoms approximately 
every two weeks.  The veteran complained of persistent memory 
and concentration difficulties, emotional instability, 
difficulty with social interactions, as well as irritability, 
that had caused him to have six jobs over the past year, as 
he stated he could not tolerate stress.  The examiner noted 
that in spite of the veteran's complaints, he was currently 
working on a full-time basis as a life insurance salesman.

The examiner took note that during the examination, the 
veteran did not demonstrate any evidence of acute mental 
illness.  The veteran interacted without difficulty with the 
examiner and the clinic staff and adapted without difficulty 
to the stress of the evaluation.  He maintained a full and 
stable affect during the examination.  His grooming was 
appropriate.  He did not demonstrate any memory or 
concentration impairments.  There was no evidence of undue 
anxiety or distractibility.  Given subjective and objective 
symptoms presented on the day of examination, the veteran's 
global assessment of functioning was rated as 60, 
representing mild to moderate difficulties.  The veteran's 
symptoms were noted to have remained stable without 
significant periods of remission over the past 12 months.

Records of VA treatment on April 25, 2000, reflect that the 
veteran described medication as calming him and making him 
more serene, but lamented that he was shut down emotionally, 
probably since before the military.  He was still writing and 
was interested in researching his material.  Upon mental 
status examination, he was rather flippant, smiled, laughed, 
was cooperative, logical and coherent, and expressed no 
suicidal or homicidal ideation.  The impression was history 
of psychosis, not otherwise specified, in remission;  and 
polysubstance abuse, in remission.  

Analysis

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. 
Part 4 (2000).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2000). 

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied;  if the evidence is 
in support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2000).

Pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9211, a 30 
percent rating for schizoaffective disorder will be assigned 
where there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss.  A 50 percent rating will be assigned when there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect;  circumstantial, circumlocutory, or 
stereotyped speech;  panic attacks more than once a week;  
difficulty in understanding complex commands;  impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks);  impaired 
judgment; impaired abstract thinking;  disturbances of 
motivation and mood;  difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as:  suicidal ideation;  obsessional 
rituals which interfere with routine activities;  speech 
intermittently illogical, obscure, or irrelevant;  near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence);  spatial disorientation;  neglect 
of personal appearance and hygiene;  difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting);  and the inability to establish and maintain 
effective relationships.  Id.  A 100 percent rating is 
warranted if there is total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations;  gross inappropriate behavior;  persistent 
danger of hurting self or others;  intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene);  disorientation to time or place;  
memory loss for names of close relatives, own occupation or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9211 (2000).

The veteran is currently rated as 30 percent disabled for his 
service-connected psychiatric disability.  As noted above, a 
50 percent rating (the next higher rating above 30 percent) 
will be assigned when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect;  circumstantial, 
circumlocutory, or stereotyped speech;  panic attacks more 
than once a week;  difficulty in understanding complex 
commands;  impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks);  impaired judgment; impaired abstract 
thinking;  disturbances of motivation and mood;  difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9211.  The 
recent psychiatric treatment records, and the very thorough 
objective findings at the for-fee VA examination conducted in 
April 2000, reflect normal affect;  no problems with speech;  
no panic attacks;  and no difficulty in learning, memory, 
judgment, or abstract thinking.  The records note complaints 
of disturbances with mood, memory, sleeping, and anxiety, but 
those described best fit the criteria for a 30 percent 
rating, which include depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), chronic 
sleep impairment, and mild memory loss.  Moreover, the April 
2000 VA examiner noted that in spite of the veteran's 
complaints he was working full time and did not demonstrate 
any evidence of acute mental illness.  The April 2000 for-fee 
VA psychiatric examination report is excellent, in that it is 
based on a thorough review of the veteran's medical history, 
a detailed objective mental examination, acknowledgment of 
the veteran's complaints, and well-supported sections 
addressing VA psychiatric rating criteria and rating 
concerns.  This report is of great probative value.  Indeed, 
it is of overwhelming probative weight compared to all the 
other evidence of record and leaves no room for doubt that a 
50 percent or higher rating is not warranted under these 
schedular criteria.  

New regulations for the rating of schizoaffective disorder 
went into effect on November 7, 1996.  See 61 Fed. Reg. 52695 
(1996).  The RO has adjudicated the veteran's appeal for an 
increased rating for schizoaffective disorder under both the 
new and older sets of criteria.  Where a law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant should 
apply unless Congress provided otherwise or permitted the 
Secretary to do otherwise.  Karnas v. Derwinski, 1 Vet. App. 
308 (1991).   In the present case, the veteran filed his 
claim in 1999, well after the November 7, 1996, date upon 
which the new regulations took effect in lieu of the older 
regulations.  Therefore, only the newer regulations apply in 
the present case.  The veteran's claim was also evaluated 
under the old criteria at the RO level, but this was of no 
prejudice to the veteran's claim - he was simply evaluated 
under additional criteria which, if more beneficial to his 
claim, still did not warrant a rating in excess of 30 percent 
in the RO's view.  At the very most, he was simply afforded 
evaluation under additional and potentially more liberal 
criteria than those that should apply to his claim, to his 
potential benefit rather than to the detriment of his claim, 
but was still denied a rating in excess of 30 percent.  Thus, 
he was not prejudiced by this anomaly in adjudication of his 
claim.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board has considered whether this case should be referred 
to the Director, Compensation and Pension Service, for 
extraschedular consideration for rating of the veteran's 
service connected schizoaffective order.  The governing norm 
in such exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (2000).  The Board notes 
that although the veteran has repeatedly asserted that his 
psychiatric disability has interfered with his employment, 
objective psychiatric examination during treatment and during 
the April 2000 VA examination reflected a condition 
commensurate with no more than a 30 percent rating, with the 
veteran working full time at the time of examination.  Also, 
the veteran has not been hospitalized for his service 
connected psychiatric disability at any time during the 
pendency of his claim.  Although his disability may have 
caused him some difficulties in finding or retaining 
employment, he has been able find full-time employment, and 
it even appears that he has been able to adapt and pick or 
switch to jobs that he feels best suit him.  For example, he 
went from selling one make of car to another because selling 
the second make of car was less stressful, and by April 2000 
had returned to selling insurance full time (after losing a 
prior insurance sales job due to a change in State law) for a 
very well known and large insurance company.  There is 
nothing to show that his service-connected psychiatric 
disability causes marked interference with employment, or in 
excess of what would be commensurate for a 30 percent rating.  
Accordingly, the Board finds that this case does not warrant 
referral for extraschedular consideration.  38 C.F.R. 
§ 3.321(b). 

Claims Assistance

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former § 5107(a) of title 38 
United States Code to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in the developing the facts pertinent to the claim.  
The other salient features of the new statutory provisions 
impose the following obligations on the Secretary (where they 
will be codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

	(a) identify the records the Secretary is unable to 
obtain;
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

On review of this matter, the Board concludes that the RO has 
either complied with, or gone beyond, these provisions and 
thus it would not be prejudicial to decide the case on the 
current record.  The RO has obtained all identified records 
from the VA and private providers.  It has obtained the 
service medical records and there is no indication of 
outstanding Federal Government records or other records that 
would have a reasonable possibility of substantiating the 
veteran's claim, that have been identified by the claimant.  
The RO has provided the claimant an excellent for-fee VA 
psychiatric examination.  There is no indication that there 
is any evidence that has not been obtained that would have a 
reasonable possibility of substantiating the claim.  The 
treatment records are all very consistent and the April 2000 
VA examination report is definitive.  Accordingly, while the 
RO has not sent notice as set forth in (3) above describing 
how the tasks of developing the record are allocated, it has 
gone beyond this requirement by actually obtaining all the 
evidence.  The Veterans Claims Assistance Act of 2000 also 
eliminated the statutory requirement that a claimant come 
forward with a well grounded claim before the Secretary 
performs the duty to assist.  However, since the RO did not 
find the claims were not well grounded and proceeded to 
discharge the duty to assist, this change in the law has no 
effect on this matter.  The veteran was provided notice of 
the laws and regulations pertaining to his claims in a May 
2000 letter that included the actual rating decision, and in 
a July 2000 statement of the case.  In light of all of these 
considerations, the Board finds that it was not prejudicial 
to the claimant to proceed to adjudicate the claim on the 
current record.  Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

Entitlement to a rating in excess of 30 percent for 
schizoaffective disorder is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

